In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 18-1869

JOHN DOE,
                                                  Plaintiff-Appellant,

                                  v.


COLUMBIA COLLEGE CHICAGO,
                                                 Defendant-Appellee.


         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 17 C 00748 — Amy J. St. Eve, Judge.



     ARGUED APRIL 10, 2019 — DECIDED AUGUST 13, 2019


   Before BAUER, MANION, and ROVNER, Circuit Judges.
    BAUER, Circuit Judge. This case arises out of a sexual assault
investigation and disciplinary hearing conducted by Columbia
College of Chicago (“Columbia”). Jane Roe accused John Doe
of sexual assault after the two engaged in what she says were
non-consensual sexual relations. Doe was given multiple
opportunities to submit exculpatory evidence to Columbia,
2                                                  No. 18-1869

and after the investigation was complete, Doe was given
multiple opportunities to review the investigative materials
and the evidence submitted by Roe. After a formal disciplinary
hearing a panel weighed the evidence, found that some of
Roe’s allegations were proven by a preponderance of the
evidence, and that some were not. Doe was then suspended
from Columbia for an academic year.
    Doe filed a complaint in federal court alleging Roe and
Columbia violated 20 U.S.C. § 1681 (“Title IX”), breach of
contract, promissory estoppel, negligent infliction of emotional
distress, intentional infliction of emotional distress, and
negligence. The district court ruled that each claim was
defective and granted the defendants’ motion to dismiss.
Because we agree with the well reasoned and thorough
opinion of the district court, we affirm.
                     I. BACKGROUND
    Jane Roe and John Doe attended Columbia and had a
sexual encounter on December 11, 2015. In February 2016, Roe
filed a complaint with Columbia alleging she had not con-
sented to the encounter. Columbia appointed staff member
Sarah Shaaban to investigate the matter. She met with Doe on
February 3, 2016, to discuss the allegations and provide him
with an opportunity to submit whatever evidence he wished.
At this time Doe did not provide any exculpatory evidence.
   Columbia’s Title IX coordinator, Dr. Beverly Anderson,
reviewed the investigative report and notified Doe that there
was sufficient evidence for a reasonable hearing panel to
conclude that Doe had violated the school’s sexual misconduct
policy. She informed Doe that he would be given written
No. 18-1869                                                   3

notification of the date, time, and place of the hearing, the
names of the hearing officers, and that he had a right to review
investigative materials. Anderson also provided Doe with
Columbia’s hearing procedures policy.
   Doe responded by asserting that the allegations were false
and that he had been physically assaulted and verbally
harassed by Roe and her friends since the incident. Columbia
requested the names of the individuals who committed the acts
Doe described in his letter; Doe refused to provide Columbia
with any.
    Anderson contacted Doe two days later and suggested they
meet in person to discuss his concerns, but Doe refused to do
so without his attorney being present. Anderson informed Doe
that he could bring his attorney. Doe said that two of Roe’s
friends had “flipped him off” a few days prior. Anderson said
she would look into the incident.
    The associate vice president for campus safety and security
contacted Doe and met with him twice to address his concerns.
Campus safety and security was able to identify the student
who struck Doe and addressed the issue. Doe was instructed
to inform Columbia if he had any other interaction with the
student.
    On April 19, Anderson provided Doe with a letter address-
ing each concern that Doe had raised in his March 13 letter.
Anderson informed Doe that he and Roe would be provided
with the same period of time to review the investigative
materials. She reminded Doe that he could submit evidence,
but had failed to do so, and that he needed to inform Columbia
if he had evidence he intended to present. The letter again
4                                                   No. 18-1869

provided Doe with the specific conduct alleged against him
and the categories of sexual misconduct that the allegations fell
into. The letter also stated that Doe had not provided any
evidence of gender discrimination and, if he provided any
evidence of discrimination or bias by a Columbia employee
connected with the investigation, Columbia would promptly
investigate it.
    Anderson contacted Doe in early April to provide him with
an academic advisor who could approve any accommodations
Doe might need. Anderson followed up several times advising
Doe that she needed more information before she could
approve any accommodation. Doe failed to provide her with
this information.
    On April 26, Columbia provided Doe with a copy of the
information that Roe had submitted regarding the sexual
assault. Doe responded in writing to her submission.
   On May 6, Anderson informed Doe that Columbia would
schedule a hearing and again advised him of the allegations
and his procedural rights. Doe reviewed a copy of Roe’s
submissions and the investigation materials on May 9. Doe
then submitted his evidence including screen shots of text
messages, his April 25 letter, and a toxicology report that he
had paid an expert to prepare. All of this evidence was
submitted to the hearing panel.
   On May 4, Anderson received a report that Doe and
another male student made “kissing noises” at Roe when she
was leaving her dorm the night before. Anderson requested
that she and Doe speak about the incident. Nothing in the
record indicates that Doe was disciplined for this behavior.
No. 18-1869                                                    5

    The hearing took place on May 23 and the panel found by
a preponderance of the evidence that Doe violated Columbia’s
student sexual misconduct policy and procedures. The panel
also found there was insufficient evidence to support two of
Roe’s allegations. The panel suspended Doe for the 2016–17
academic year.
    Doe appealed and Anderson appointed an appeals officer
to the case—acting chair of the Cinema Arts and Sciences, Joe
Stieff. When Doe discovered that Steiff was involved in a
documentary titled “How Will I Tell? Surviving Sexual
Assault,” he requested Steiff’s removal from the case; Colum-
bia replaced Steiff with an appeals officer that Doe found to be
unobjectionable, but who ultimately upheld the hearing
panel’s findings and discipline.
    Doe filed a complaint in federal court on January 30, 2017,
against Roe and Columbia alleging violations of Title IX and a
number of state law claims. The district court granted a motion
to dismiss all counts without prejudice and granted Doe’s
motion for leave to file an amended complaint. On Novem-
ber 7, 2017, Doe filed an amended complaint that was identical
in all respects to the original complaint, save the addition of a
breach of contract claim against Columbia. Doe explained that
he included his previously dismissed claims in the amended
complaint to preserve them for appeal and indicated he would
not attempt to remedy the deficiencies outlined in the district
court’s prior ruling.
    The district court dismissed Doe’s breach of contract claim
and now Doe appeals each ruling. Because we agree with the
district court, we affirm the dismissal of each of Doe’s claims.
6                                                     No. 18-1869

                       II. DISCUSSION
    We review a district court’s grant of a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6) de novo.
Trujillo v. Rockledge Furniture LLC, 926 F.3d 395, 397 (7th Cir.
2019). This requires we accept all well-pleaded facts as true and
draw all reasonable inferences in favor of the plaintiff. Id. To
survive a motion to dismiss the complaint must “state a claim
for relief that is plausible on its face.” Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007). A plaintiff must plead
particularized factual content, not conclusory allegations, that
allows the court to plausibly infer the defendant is liable for the
alleged misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
We may consider documents attached to the pleadings so long
as the documents are referred to in the complaint and central
to the plaintiff’s claims. See Adams v. City of Indianapolis, 742
F.3d 720, 729 (7th Cir. 2014). Here, plaintiff attached documents
to his complaint related to the investigation, hearing, and other
issues central to his claims, and the court considered them in
deciding the case.
    A. Title IX Claims
    Title IX states that “[n]o person in the United States shall,
on the basis of sex, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under
any educational program or activity receiving Federal finan-
cial assistance.” 20 U.S.C. § 1681(a). The Supreme Court has
interpreted Title IX to provide individual plaintiffs with an
implied private right of action to pursue claims of gender
discrimination in federal court and has recognized a number of
claims that constitute discrimination. Cannon v. Univ. of
No. 18-1869                                                    7

Chicago, 441 U.S. 677, 689 (1979). Doe alleges various discrimi-
natory theories and we will analyze each in turn.
       i. Discrimination
    A Title IX discrimination claim requires a plaintiff allege
(1) the educational institution received federal funding,
(2) plaintiff was excluded from participation in or denied
the benefits of an educational program, and (3) the educational
institution in question discriminated against plaintiff based
on gender. See Doe v. Purdue University, 928 F.3d 652, 657
(7th Cir. 2019). The parties do not dispute that Columbia
received federal funding, nor that Doe was denied the benefits
of an educational program, but rather focus on whether
Columbia discriminated against Doe because of his gender.
Recently, this Court held that tests or categories labeled
“erroneous outcome” or “selective enforcement” or “deliberate
indifference” or “archaic assumptions” need not be considered
because at bottom they all ask the same question: whether “the
alleged facts, if true, raise a plausible inference that the
university discriminated … ‘on the basis of sex’?” Id. at 668–69.
    Doe begins with the 2011 “Dear Colleague” letter from the
Department of Education that addressed the problem of sexual
violence at educational institutions. See United States Depart-
ment of Education, Office of the Assistant Secretary of Civil
Rights, Dear Colleague Letter (2011), https:/www2.ed.gov/
print/about/offices/list/ocr/letters/colleague-201104.html.
Approximately 20 percent of women and 6 percent of men are
victims of completed or attempted sexual assault during
college. Id. at 2. To address this problem, the letter encouraged
schools to publish their discrimination policies, adopt and
8                                                   No. 18-1869

publish grievance procedures, ensure their employees are
trained to report and effectively respond to incidents of
harassment, and appoint a Title IX coordinator. Id. at 4. The
letter also encouraged schools to apply a preponderance of the
evidence standard when adjudicating sexual assault cases.
Id. at 10–11. Despite the fact that the letter applies equally to
male and female students accused of sexual assault, Doe
argues that Columbia’s attempts to comport with the letter’s
requirements demonstrate an anti-male bias.
     Doe alleges events aimed at raising awareness of sexual
assault issues and a screening of “The Hunting Ground,” a film
about sexual assault, demonstrate an anti-male bias on campus.
Doe also points to Columbia sanctioned social media posts
titled the “Presence of Yes” which included statements like,
“Teach boys that they are not entitled to women’s bodies” and
“Misogyny kills: the sexual entitlement that many men have
and the ways in which they objectify women are behind the
high rates of sexual violence, abuse, and harassment that
women experience.”
    Doe asserts that the “Dear Colleague” letter, pressure from
the Office of Civil Right investigations, and the aforementioned
on-campus programming combined to cause Columbia to
implement anti-male policies to increase convictions of male
students. This, Doe alleges, was done to avoid additional
investigations by the Office of Civil Rights, to avoid losing
federal funds, and to avoid negative publicity. A plaintiff
cannot rely on these generalized allegations alone, however,
but must combine them with facts particular to his case to
survive a motion to dismiss. Purdue, 928 F.3d at 668; Baum, 903
F.3d at 586.
No. 18-1869                                                     9

    For example, in Baum, the court noted that the hearing
panel credited witness testimony based on gender—the panel
discredited the testimony of all males, including the accused,
and credited the testimony of all females, including the victim.
Id. at 586. In Doe v. Purdue, the plaintiff alleged the University
found the victim’s story credible (without hearing directly
from her), and the plaintiff’s story incredible. 928 F.3d at 659.
The plaintiff was not provided with a copy of the investigative
report nor made aware of its contents before his hearing, and
the investigation summary failed to include favorable evidence
he had submitted to the University. Id. at 657. Additionally,
       Two members of the panel candidly stated that
       they had not read the investigative report. The
       one who apparently had read it asked John
       accusatory questions that assumed his guilt.
       Because John had not seen the evidence, he could
       not address it. He reiterated his innocence and
       told the panel about some of the friendly texts
       that Jane had sent him after the alleged assaults.
       The panel refused John permission to present
       witnesses, including character witnesses and a
       roommate who would state that he was present
       in the room at the time of the alleged assault and
       that Jane’s rendition of events was false.
Id. We found the above allegations made the plaintiff’s claim
of gender discrimination plausible. But here, Doe does not
allege the particularized “something more” that is required to
survive a motion to dismiss. Doe was provided with the
opportunity to review the investigative materials; was given
multiple opportunities to submit evidence; presented affidavits
10                                                            No. 18-1869

signed by witnesses; and submitted questions to be asked of
Roe on cross-examination.1 Nor did Doe allege any panel
member failed to review the applicable materials or demon-
strated bias during the hearing. When Doe did voice concerns
about potential bias, Steiff, the appeals officer originally
assigned to his case, was removed.
    Doe argues that restricting his access to documents relevant
to the investigation demonstrated an anti-male bias. First, this
allegation is divorced from gender—Doe does not allege that
females accused of sexual assault were allowed to review
materials or that only female victims were allowed to review
them. Second, the documents attached to Doe’s complaint
show that he accessed the investigative materials and informa-
tion submitted by Roe multiple times before his hearing.
    Doe also argues the board’s decision was against the weight
of the evidence. Again, this allegation does not imply that the
board’s decision was based on Doe’s gender. Moreover, the
documents attached to Doe’s complaint do not imply the board
blindly accepted Roe’s allegations while finding Doe incredi-
ble. Rather, after considering all of the evidence the hearing
panel found some claims were substantiated and others were
not. Doe asserts the toxicology report proved that Roe’s
assertion that she was incapacitated should have been rejected.
But the board did not find that Roe was incapacitated during
the sexual encounter; it found that she did not consent to many


1
   As appellees note, all parties were able to submit questions for cross-
examination, but only the hearing officers were able to ask questions of
witnesses. Thus, it was within the discretion of the hearing officers whether
to ask questions on cross-examination of either party, regardless of gender.
No. 18-1869                                                     11

of the acts performed by Roe. This conclusion is supported by
the toxicology report which concluded that Roe likely had
limited memory of the events that night due to alcohol induced
amnesia.
   In sum, there is simply no way to plausibly infer that
Columbia’s investigation or adjudication was tainted by an
anti-male bias. Doe fails to allege particularized facts that could
lead to a reasonable inference that Columbia denied him an
educational benefit because of his sex.
       ii. Sexual Harassment
    Sexual harassment by a fellow student is actionable under
Title XI if a plaintiff demonstrates: (1) the harassment was
based on sex, (2) it was at an educational institution that was
receiving federal funds, (3) the harassment was so severe,
pervasive, and objectively offensive that it deprived the victim
of access to educational opportunities, and (4) the school
officials had actual knowledge of the harassment and were
deliberately indifferent to it. Doe v. Galster, 768 F.3d 611, 617
(7th Cir. 2014). We cannot infer from the allegations that the
conduct was based on Doe’s gender or that Columbia was
deliberately indifferent in light of the circumstances.
     Doe alleges the following created a hostile environment
based on his gender: he was punched by someone who
believed he had raped Roe; a social media post stated “boy[s]
like [Doe] are the reason #IneedFeminism”; two social media
posts referred to him as a “rapist” and one as a “predator”; and
one post indicated that Doe raped someone. However, these
acts were directed at Doe not because of his gender, but
because the individuals believed he raped someone. Doe
12                                                 No. 18-1869

alleges no facts that would cause us to plausibly infer he was
harassed because he is a man, rather than because his harassers
believed that he raped their friend.
    Moreover, Doe does not allege Columbia acted with
deliberate indifference. Deliberate indifference is a high bar
because “[s]chool administrators must continue to enjoy the
flexibility they require in disciplinary decisions unless their
response to harassment is clearly unreasonable.” Galster, 768
F.3d at 619 (quoting Davis, 526 U.S. at 643) (internal quotation
marks omitted).
    When alerted to the above posts, Columbia responded
quickly and requested the names of the individuals that made
the comments so it could address the issue. When Doe alerted
Columbia that one of Roe’s friends had “flipped him off,”
Anderson responded quickly and said she would look into the
incident. Additionally, the associate vice president for campus
safety and security met with Doe on multiple occasions to
ensure his complaints were addressed. Columbia also investi-
gated Doe’s claim that he was struck by a student, identified
who it was, and addressed the issue while instructing Doe to
bring to Columbia’s attention if she ever interacted with him
again. Doe does not allege that the harassment continued after
his initial complaints or that Columbia’s response was other-
wise deficient. We affirm the district court’s dismissal of his
peer-harassment claim.
       iii. Retaliation
   Doe also alleges that Columbia unlawfully retaliated
against him for defending himself against the sexual assault
charge and for complaining about Roe and her friends. To
No. 18-1869                                                       13

establish a Title IX retaliation claim Doe must show: (1) he
engaged in protected activity under Title IX, (2) Columbia took
a materially adverse action against him, and (3) there was a
but-for causal connection between the two. Burton v. Bd. of
Regents of the Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017).
    Doe’s first claim of retaliation argues that Columbia
suspended Doe for an academic year not because it found he
violated the school’s sexual harassment policy, but because he
attempted to defend himself at his disciplinary proceeding. No
facts indicate the panel came to its conclusion because it
wanted to punish Doe for defending himself at the proceeding.
The complaint and attached exhibits demonstrate that Colum-
bia investigated the complaint, considered the evidence
presented by Doe, and concluded that he committed some of
the acts that Roe alleged. Doe’s discipline was based on this
conclusion and nothing indicates otherwise.
    Doe’s second allegation is that Columbia retaliated against
him for complaining about Roe and her friends’ behavior by
failing to discipline them. There is nothing in Doe’s complaint
that would allow us to infer that Columbia wanted to retaliate
against him for complaining about harassment. Contrary to
Doe’s argument, his complaint and the attached documents
show that Columbia was diligent in investigating his com-
plaints, while nothing Doe alleges leads us to believe that
Columbia failed to discipline Roe because they were frustrated
that Doe complained about the behavior. This claim was
properly dismissed.
14                                                   No. 18-1869

     B. State Law Claims
        i. Breach of Contract
   Doe’s primary breach-of-contract argument is that Colum-
bia violated its own policies and procedures by failing to
provide him with an impartial investigation and adjudication.
Doe asserts that he was not provided with access to the
documents related to his hearing, that Columbia failed to
discipline female individuals who engaged in similar conduct,
and that the hearing panel’s decision was against the weight of
the evidence.
     A breach of contract claim requires Doe allege: (1) the
existence of a valid and enforceable contractual promise, (2) a
breach of that promise, (3) plaintiff performed his contractual
obligations, and (4) resultant damages. Dual-Temp of Illinois,
Inc. v. Hench Control, Inc., 821 F.3d 866, 869 (7th Cir. 2016). A
college and its students have a contractual relationship and its
terms are set forth in the school’s catalogues and bulletins.
Raethz v. Aurora Univ., 805 N.E.2d 696, 699 (Ill. App. Ct . 2004).
Illinois courts have expressed a reluctance to interfere with
academic affairs and have held that a student’s breach of
contract claim must involve decisions that were arbitrary,
capricious, or made in bad faith. Id. Columbia would not be
liable even if we find it exercised its academic judgment
unwisely; rather it must have disciplined a student without
any rational basis. Frederick v. Northwestern Univ. Dental School,
617 N.E.2d 382, 387 (Ill. App. Ct. 1993).
    The assertion that Doe was not allowed to review investiga-
tive materials is contradicted by the documents attached to his
complaint. Nor was Columbia arbitrary or capricious in its
No. 18-1869                                                     15

response to Doe’s complaints about female students. They
responded quickly, investigated, and handled his complaints,
and encouraged Doe to inform them if any further incidents
occurred. Finally, nothing indicates that the investigation or
the decision by the hearing panel was arbitrary. Quite the
contrary, after a thorough investigation the hearing panel
determined that some allegations were established and others
were not.
     The burden on Doe is high. To find in his favor we must
find that Columbia “did not exercise its academic judgment at
all, instead acting arbitrarily or in bad faith in its treatment of
plaintiff.” Raethz, 805 N.E.2d at 700. Because the record does
not support a plausible inference that Columbia was biased
against Doe, we affirm the district court’s dismissal of Doe’s
breach of contract claim.
       ii. Remainder of Doe’s State Law Claims
    Doe’s arguments related to the remainder of his state law
claims are cryptic and undeveloped and we hold he has
waived these claims. Without the facts or the law necessary to
rule on these issues, we will not attempt to piece together an
argument for Doe or guess as to what he meant to argue in his
brief. Instead, we uphold the dismissal by the district court.
                      III. CONCLUSION
  The rulings of the district court and its final order are
AFFIRMED.